        Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 1 of 14




 1                                                   The Honorable Robert J. Bryan
 2

 3

 4

 5

 6

 7

 8                     UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF WASHINGTON
 9                              AT TACOMA
10   STATE OF WASHINGTON,                 CIVIL ACTION NO. 17-cv-05806-RJB
11                      Plaintiff,
                                          PLAINTIFF STATE OF
12            v.                          WASHINGTON’S MOTION FOR
                                          JUDGMENT AS A MATTER OF
13   THE GEO GROUP, INC.,                 LAW ON GEO’S DEFENSES
14                      Defendant.        NOTE ON MOTION CALENDAR:
                                          June 14, 2021
15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF STATE OF WASHINGTON’S                  ATTORNEY GENERAL OF WASHINGTON
                                                               Civil Rights Division
     MOTION FOR JUDGMENT AS A                              800 Fifth Avenue, Suite 2000
     MATTER OF LAW ON GEO’S                                    Seattle, WA 98104
     DEFENSES                                                     (206) 464-7744
            Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 2 of 14




 1                                        I.         INTRODUCTION
 2           In clear conflict with the parties’ agreed facts and the unrebutted trial testimony in this
 3   case, Defendant The GEO Group, Inc. (GEO) seeks to have the jury instructed on four
 4   defenses: (1) the residential exemption to the Minimum Wage Act (MWA), (2) the
 5   government-operated facility exemption to the MWA, (3) derivative sovereign immunity, and
 6   (4) intergovernmental immunity defenses. See ECF No. 378-1, Def’s Proposed Instruction
 7   Nos. 16-20.1 However, even if any of these defenses were properly preserved in Washington’s
 8   case, GEO failed to present sufficient evidence at trial upon with a jury could find in its favor.
 9   Accordingly, Washington is entitled to judgment as a matter of law on each of these defenses.
10           The Nwauzor plaintiffs have separately moved for judgment as a matter of law on the
11   MWA claim as well as GEO’s defenses. Washington joins that motion in full. Washington
12   directs this briefing at GEO’s defenses because of the complete lack of support they find in
13   either the law or the facts as established over the last two weeks. The Court should reject GEO’s
14   request that the jury be instructed contrary to the law and the facts as they were agreed to by
15   the parties and established at trial.
16                                             II.    ARGUMENT
17           After a party “has been fully heard on an issue during a jury trial,” the Court “may grant
18   a motion for judgment as a matter of law against the party on a claim or defense . . . .”
19   Fed. R. Civ. P. 50(a)(1)(B). The Court “may direct the entry of judgment as a matter of law”
20   where the court finds that “a reasonable jury would not have a legally sufficient evidentiary basis
21   to find for the party on that issue.” Eko Brands, LLC v. Adrian Rivera Maynez Enters., Inc.,
22   325 F. Supp. 3d 1116, 1118 (W.D. Wash. 2018) (internal quotations omitted). The Court views
23   “the trial evidence in the light most favorable to the non-moving party,” Reed v. Lieurance,
24   863 F.3d 1196, 1204 (9th Cir. 2017), and “[a] directed verdict must be entered where there is no
25
             1
               See also GEO’s Trial Brief, ECF No. 386 at 8-21 (briefing these defenses); ECF No. 477 (seeking
26   judgment as a matter of law on each defense).


       PLAINTIFF STATE OF WASHINGTON’S                     1                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Civil Rights Division
       MOTION FOR JUDGMENT AS A                                                   800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                         Seattle, WA 98104
       DEFENSES                                                                          (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 3 of 14




 1   substantial evidence to support the claim,” Eko Brands, 325 F. Supp. 3d at 1118 (quoting
 2   Rutledge v. Elec. Hose & Rubber Co., 511 F.2d 668, 677 (9th Cir. 1975)) (internal quotations
 3   omitted). GEO has failed to present evidence to support the residential and government-operated
 4   facility exemptions to the Minimum Wage Act (MWA), derivative sovereign immunity, or
 5   intergovernmental immunity defenses, and instructing the jury on these defenses would conflict
 6   with the parties’ agreed facts and two weeks of unrebutted trial testimony. The Court should
 7   grant judgment as a matter of law against GEO on each of those defenses.
 8
     A.     Washington Is Entitled to Judgment as a Matter of Law on the Residential
 9          Exemption to the MWA

10          The Residential Exemption of the MWA applies to workers whose job duties require that
11   they live at the place of employment, or who work “on call.” Wash. Rev. Code § 49.46.010(3)(j).
12   As a threshold matter, GEO’s belated attempt to assert the Residential Exemption is untimely
13   and waived because GEO failed to plead and assert it in a timely manner. Mitchell v. PEMCO
14   Mut. Ins. Co., 142 P.3d 623, 625 (Wash. Ct. App. 2006) (describing MWA exemption as an
15   affirmative defense); David v. Bankers Life & Cas. Co., No. C14-766RSL, 2018 WL 3105985,
16   at *4 (W.D. Wash. June 25, 2018) (examining MWA exemptions as affirmative defenses). Even
17   if it were not waived, GEO has failed to carry its burden of proof at trial that it applies.
18          The Residential Exemption may be satisfied in one of two ways, and GEO bore the
19   burden to prove that either clause applies to the NWDC. As this Court has recognized, the first
20   clause of the Residential Exemption applies to individuals whose “duties require that he or she
21   reside or sleep at the place of his or her employment.” Nwauzor, ECF No. 280 at 12 (quoting
22   Wash. Rev. Code § 49.46.010(3)(j)). Here, GEO has presented no evidence at trial that the
23   detainee workers’ job duties require them to sleep or reside at the NWDC. To the contrary, the
24   parties’ Agreed Facts stipulate that the detainees are held at the NWDC pending resolution of
25   their immigration status and are not permitted to leave the facility until an immigration judge
26   orders the detainees released or deported. Trial Exhibit (Ex.) 609 (Agreed Facts 2, 10). It is the


       PLAINTIFF STATE OF WASHINGTON’S                   2                ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR JUDGMENT AS A                                                800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                      Seattle, WA 98104
       DEFENSES                                                                       (206) 464-7744
            Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 4 of 14




 1   detainees’ detention, rather than their job duties, that leads those detained to “reside or sleep” at
 2   the NWDC. Id.
 3           Nor does the second clause of the Residential Exemption apply, i.e., the clause applicable
 4   to workers “who otherwise spend[] a substantial portion of his or her work time subject to call,
 5   and not engaged in the performance of active duties.” Again, GEO presented no evidence at trial
 6   that detainee workers spend work time “on call” and not engaged in the assigned kitchen,
 7   laundry, or janitorial duties. Indeed, detainee workers are assigned to specific shifts. See, e.g.,
 8   Testimony of Alisha Singleton, 6/2/21 Trial Tr. 54:1-58:7 (testifying about Exhibit 309 and
 9   different shifts worked by detainee workers on different details); Ex. 309 (work rosters);
10   Testimony of William McHatton, 6/2/21 Trial Tr. 142:3-20 (testifying about Ex. 83),
11   150:21-152:4 (testifying about Ex. 91); Ex. 83 (Cook/Prep/Service job description setting forth
12   “Normal Work Hours” as “Breakfast, Lunch, Dinner” and stating that “shift will be assigned by
13   Food Service Manager”); Ex. 91 (Pod Porter Job Description setting forth shift hours for variety
14   of pod cleaner jobs). Since all the trial evidence was consistent that detainees reside and sleep at
15   the NWDC due to their immigration cases, not because of work, and do not spend a substantial
16   portion of their work time subject to call, GEO cannot claim they are now exempt. See also
17   Nwauzor, ECF No. 280 at 12 (Court’s Order rejecting GEO’s motion for summary judgment on
18   the residential exemption).
19
     B.      Washington Is Entitled to Judgment as a Matter of Law on the Government-
20           Operated Facility Exemption to the MWA

21           GEO asserted in its recent JMOL motion that “detainees are not employees” under
22   Wash. Rev. Code § 49.46.010(3)(k), the provision exempting “state, county, or municipal”
23   detention facilities. GEO introduced zero evidence at trial that it is a government-operated
24   facility because it is not, as all parties stipulated in the first Agreed Fact for trial. Agreed Fact 1.
25   The jury should not be instructed on a defense that is contrary to well-established facts.
26


       PLAINTIFF STATE OF WASHINGTON’S                     3                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Civil Rights Division
       MOTION FOR JUDGMENT AS A                                                  800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                        Seattle, WA 98104
       DEFENSES                                                                         (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 5 of 14




 1          First, the Court should reject GEO’s recent suggestion to disregard the MWA’s express
 2   language or fashion a new “civil detention” test based on non-Washington authority. See
 3   ECF No. 477 at 10-11. As the Court knows, the Government-Operated Facility Exemption is
 4   narrow one, and has already been held inapplicable to GEO in this case. See ECF No. 29 at 17
 5   (applying the Government-Operated Facility Exemption to NWDC detainees would “move[]
 6   beyond interpretation to legislation”); ECF No. 162 at 6-9; Nwauzor, ECF No. 280 at 13. The
 7   material facts relevant to this determination have not changed now that GEO has had the chance
 8   to prove its defenses at trial: The NWDC is still not a “state county, or municipal . . . facility.”
 9   GEO is ineligible for this exemption as a matter of law, so there should be no jury instruction
10   that suggests otherwise.
11          Second, GEO separately seeks a jury instruction using a “modified economic dependence
12   test” that excludes “civilly detained individual[s]” from the definition of employees. See
13   ECF No. 378-1, Def.’s Proposed Instruction No. 20 (“‘Employee’—Detained Individuals”).
14   GEO’s “civilly detained individual” test, however, rewrites the plain and clear language of the
15   MWA to add an exemption that is apparently specific to this case. The Court should decline to
16   issue such an instruction, and should instead stick with established Washington law that “an
17   employee includes any individual permitted to work by an employer” save for the narrow and
18   specific exemptions codified by lawmakers. Becerra, 332 P.3d at 420; see Rocha, 460 P.3d 624,
19   2020 WL 1809610, at *4. As a matter of law, GEO is not entitled to the Government-Operated
20   Facility Exemption or its newly minted “civilly detained individuals” exemption.
21   C.     Washington Is Entitled to Judgment as a Matter of Law on Derivative Sovereign
            Immunity
22

23          The Court has already ruled against GEO on its claim of entitlement to derivative
24   sovereign immunity. ECF No. 288 at 9; ECF No. 302. Nothing has changed since the Court
25   issued those decisions. Based on the Agreed Facts and undisputed trial testimony, Washington
26   is entitled to judgment as a matter of law on GEO’s defense of derivative sovereign immunity.


       PLAINTIFF STATE OF WASHINGTON’S                   4               ATTORNEY GENERAL OF WASHINGTON
                                                                                  Civil Rights Division
       MOTION FOR JUDGMENT AS A                                               800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                     Seattle, WA 98104
       DEFENSES                                                                      (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 6 of 14




 1   The Supreme Court in Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663, 672 (2016), held that
 2   “[g]overnment contractors obtain certain immunity in connection with work which they do
 3   pursuant to their contractual undertakings with the United States.” That immunity, however,
 4   does not attach where a contractor’s discretionary actions created the contested issue. Id. at 673-
 5   74. Instead, derivative sovereign immunity is limited to cases in which a contractor “had no
 6   discretion in the design process and completely followed government specifications.” Cabalce
 7   v. Thomas E. Blanchard & Assocs., Inc., 797 F.3d 720, 732 (9th Cir. 2015) (quoting In re
 8   Hanford Nuclear Reservation Litig., 534 F.3d 986, 1001 (9th Cir. 2008)); see also In re KBR,
 9   Inc., Burn Pit Litig., 744 F.3d 326, 346 (4th Cir. 2014) (holding derivative sovereign immunity
10   would not apply “if [the private contractor] enjoyed some discretion in how to perform its
11   contractually authorized responsibilities”). Indeed, when a contractor fails to follow “the
12   Government’s explicit instructions, derivative sovereign immunity does not shield the contractor
13   from liability.” Novoa v. GEO Grp., Inc., No. EDCV 17 2514 JGB (SHKx), 2018 WL 4057814,
14   at *3 (C.D. Cal. Aug. 22, 2018) (explaining that any immunity for failure to pay minimum wage
15   to detainee-workers depends on “[h]ow much discretion GEO had, if any, in implementing the
16   Work Program”). Here, the Agreed Facts and trial evidence prove as a matter of law that GEO
17   cannot avail itself of immunity, for two key reasons.
18          First, GEO violates the government’s explicit instructions to follow state labor laws by
19   paying detainee workers only $1 per day for work performed. While GEO agreed in its contract
20   with ICE offer a work program and ICE agrees to reimburse GEO $1 per day for detainee work
21   performed, the GEO-ICE contract also explicitly requires GEO to perform in accordance with
22   all applicable federal, state and local labor laws. Ex. 129 at GEO-State 036868; Testimony of
23   Bruce Scott, 6/7/21 Trial Tr. 159:25-160:23; Ex. 609 (Agreed Facts) ¶ 5. The contract also
24   instructs GEO to comply with the “most stringent” of any conflicting federal, state, or local
25   standards—an unambiguous directive that speaks to the precise circumstance here. Ex. 129 at
26


       PLAINTIFF STATE OF WASHINGTON’S                  5               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR JUDGMENT AS A                                              800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                    Seattle, WA 98104
       DEFENSES                                                                     (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 7 of 14




 1   GEO-State 036876; Testimony of Bruce Scott, 6/7/21 Trial Tr. 160:24-161:19. By refusing to
 2   pay detainees the minimum wage, GEO violates the federal government’s explicit instructions.
 3          Second, GEO—and GEO alone—makes the decision to pay detainee workers only $1
 4   per day. As is clear from the actual language of the GEO-ICE contracts, the ICE/DHS PBNDS,
 5   GEO’s own admissions in this litigation, and the undisputed testimony at trial, ICE nowhere
 6   limits GEO to paying detainee-workers only $1 per day for their labor. Ex. 609 (Agreed Facts)
 7   ¶¶ 15, 17-18; Testimony of A. Singleton, 6/2/21 Trial Tr. 86:19-90:2; Ex. 14 (“The new
 8   standards . . . [s]tate[] that compensation is now at least $1.00 however doesn’t say we don’t
 9   have the option to pay more if we like.”). Although a “CLIN 3” line item from the GEO-ICE
10   contract sets forth the amount that ICE agreed to reimburse GEO for the work program, the
11   CLIN 3 line item nowhere states that GEO must pay detainee workers any particular wage, much
12   less limit GEO to paying only $1 per day to detainee workers. See Ex. 129 at GEO-State 036833.
13          Were there any doubt, GEO not only acknowledges it can pay detainees more than $1
14   per day under the GEO-ICE Contracts and the PBNDS, GEO actually has paid detainee workers
15   more than $1 per day for work performed by detainee workers. Testimony of John Patrick
16   Griffin, 6/3/21 Trial Tr. 68:4-5; Testimony of A. Singleton, 6/2/21 Trial Tr. 82:23-84:25,
17   91:11-92:11; Ex. 115 at GEO-State 104148-149. In a memo, GEO’s Classifications Department
18   informed the Associate Warden that the PBNDS “doesn’t say that we don’t have the option to
19   pay more [than $1.00 per day] if we like.” Ex. 14. And, of course, ICE has explicitly told GEO
20   that “there is no maximum” rate of compensation for detainee workers. Ex. 364 at
21   GEO-State 283813.
22          Although GEO-ICE contract provisions prohibit GEO from using detainees to fulfill
23   contractual obligations, Ex. 129 at 82, and requires GEO employ only U.S. citizens or legal
24   permanent residents as employees, id. at 63, neither provision authorizes or directs GEO to
25   ignore state law generally or the MWA in particular. Indeed, the undisputed facts at trial show
26   that some detainee workers are lawfully admitted residents with work authorization. Testimony


       PLAINTIFF STATE OF WASHINGTON’S                6               ATTORNEY GENERAL OF WASHINGTON
                                                                               Civil Rights Division
       MOTION FOR JUDGMENT AS A                                            800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                  Seattle, WA 98104
       DEFENSES                                                                   (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 8 of 14




 1   of Jose Medina-Lara, 6/3/21 Trial Tr. 135:21-136:1; Testimony of Christopher Strawn 158:12-
 2   159:12. Notably, GEO could comply with both GEO-ICE contract provisions, and state law, by
 3   hiring non-detained Washingtonians from the Pierce County labor pool who need jobs and
 4   paying them the minimum wage. Given the many options that allow GEO to comply with both
 5   state and federal law, these provisions in the GEO-ICE Contract cannot plausibly be construed
 6   as a “government specification” that GEO violate Washington’s labor laws. Cf. Cabalce, 797
 7   F.3d at 732.
 8          In sum, GEO did not simply perform as directed by the federal government and the Court
 9   was correct when it previously held that “GEO has not shown that it was directed to pay
10   participants in the VWP only a $1 for the relevant period.” ECF No. 288 at 9. Since the
11   discretionary choices at the heart of this lawsuit were made by GEO and not the federal
12   government, see Cabalce, 797 F.3d at 732, derivative sovereign immunity does not apply, GEO
13   has failed to meet its burden of proof at trial, and Washington is entitled to judgment as a matter
14   of law on this defense.
15
     D.     Washington Is Entitled to Judgment as a Matter of Law on Intergovernmental
16          Immunity

17          Finally, following a full opportunity to present evidence at trial, GEO has failed to put
18   forward evidence sufficient to allow the jury to rule in its favor on intergovernmental immunity.
19   Intergovernmental immunity applies to a state regulation “only if it regulates the United States
20   directly or discriminates against the Federal Government or those with whom it deals.” North
21   Dakota v. United States, 495 U.S. 423, 435 (1990) (citing South Carolina v. Baker, 485 U.S.
22   505, 523 (1988)) (emphasis added). Based on the undisputed testimony of GEO employees as
23   well as state government witnesses, GEO’s intergovernmental immunity arguments fail as a
24   matter of law and should not be put to a jury.
25          First, on the “direct regulation” prong, the question is whether the MWA directly
26   regulates the federal government. GEO is a for-profit corporation, not the federal government,


       PLAINTIFF STATE OF WASHINGTON’S                  7               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR JUDGMENT AS A                                              800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                    Seattle, WA 98104
       DEFENSES                                                                     (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 9 of 14




 1   and neither the MWA nor its application to GEO regulates the federal government’s “operations
 2   or property.” See North Dakota v. United States, 495 U.S. at 434-38 (no direct regulation where
 3   law operated against federal contractor rather than the federal government); see Nwauzor, ECF
 4   No. 280 at 16-17 (holding that GEO failed to show that the MWA regulates the United States
 5   directly); see also ECF No. 162 at 7 (explaining that “the MWA does not regulate the Federal
 6   Government directly, and, in fact, imposes no duty on the Federal Government itself”). Insofar
 7   as GEO seeks to equate itself with the federal government, the Court has already rejected that
 8   contention. Nwazour, ECF No. 280 at 16. GEO’s “direct regulation” intergovernmental
 9   immunity defense fails as a matter of law and should not be put before the jury.
10          Second, applying the MWA to detainee workers at the NWDC does not mean that the
11   MWA discriminates against the federal government or GEO. It simply means that GEO is subject
12   to the same law as other private employers. As the Court knows, a state law does not implicate
13   intergovernmental immunity where the state regulation “is imposed on some basis unrelated to
14   the object’s status as a federal Government contractor” and is “imposed equally on other
15   similarly situated constituents of the State.” North Dakota, 495 U.S. at 438. Intergovernmental
16   immunity “prevents states from … singling out for regulation those who deal with the
17   government,” but does not prohibit the enforcement of neutral state laws against federal
18   contractors. In re Nat’l Sec. Agency Telecomms. Records Litig., 633 F. Supp. 2d 892, 904 (N.D.
19   Cal. 2007) (rejecting intergovernmental immunity claim where laws at issue “regulate equally
20   all public utilities, making no distinction based on the government’s involvement”).
21          Under controlling Supreme Court case law, a state law does not run afoul of
22   intergovernmental immunity even if a generally applicable state regulation may “make it more
23   costly for the Government to do its business.” Id. at 434 (describing that theory as “thoroughly
24   repudiated”) (citing cases). Instead, state laws may impose burdens on federal contractors (and,
25   indirectly, on the federal government) without raising constitutional concerns as long as they
26   regulate federal contractors in a non-discriminatory manner. See, e.g., Washington v. United


       PLAINTIFF STATE OF WASHINGTON’S                 8               ATTORNEY GENERAL OF WASHINGTON
                                                                                Civil Rights Division
       MOTION FOR JUDGMENT AS A                                             800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                   Seattle, WA 98104
       DEFENSES                                                                    (206) 464-7744
          Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 10 of 14




 1   States, 460 U.S. 536, 545 (1983) (upholding state tax law where “[t]he tax on federal contractors
 2   is part of the same structure, and imposed at the same rate, as the tax on the transactions of
 3   private landowners and contractors”); U.S. Postal Serv. v. City of Berkeley, No. C 16-04815
 4   WHA, 2018 WL 2188853, at *3 (N.D. Cal. May 14, 2018) (finding no discriminatory treatment
 5   of potential buyers of a federal post office building where city’s land-use restriction was
 6   “imposed equally on other similarly situated constituents of the State”).
 7          Here, intergovernmental immunity does not apply because the MWA is a neutral state
 8   law that applies equally to all similarly situated constituents in Washington—just as the Court
 9   has previously held. ECF No. 162 at 6 (“At its core, and by design, the MWA protects employees
10   and prospective employees generally, placing private firms that contract with the federal
11   government on equal footing with all other private entities.”). Though the MWA may or may
12   not indirectly economically burden the federal government, it does not single out or discriminate
13   against GEO based on its status as a federal contractor. See ECF No. 162 at 6 (“[T]he MWA is
14   imposed equally on other similarly situated constituents of the State.”). Washington’s claim
15   simply requires that GEO, like any other private employer, pay the minimum wage.
16          At trial, GEO has suggested that the MWA discriminates against GEO because it exempts
17   the Special Commitment Center, Washington State prisons, and State rehabilitative centers and
18   psychiatric hospitals from its requirements. But state and other publicly run institutions are not
19   similarly-situated employers. The proper comparators for state-run facilities are federally-run
20   facilities, and the undisputed trial testimony shows that Washington does not apply the MWA to
21   federal installations. Testimony of Joshua Grice, 6/11/21 Trial Tr. 150:23-151:3. Likewise, the
22   proper comparator for GEO, a private contractor that deals with the federal government, is a
23   similarly situated private contractor that deals with the state government—but not the state
24   government itself. Another way to consider this point is set forth in the following chart showing
25   to whom the Washington MWA applies:
26


       PLAINTIFF STATE OF WASHINGTON’S                  9               ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR JUDGMENT AS A                                              800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                    Seattle, WA 98104
       DEFENSES                                                                     (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 11 of 14




 1                            Does the Washington State Minimum Wage Apply?
 2                                     Government Institution       Private Contract Facility
 3
             Federal Detainees         No                           Yes
 4
             State Detainees           No                           Yes
 5

 6   As the chart illustrates, the treatment under the MWA is the same for the federal and state

 7   governments (MWA does not apply); and for private contractors regardless of with whom they

 8   deal (MWA does apply). There is no difference based on one’s status as a federal contractor.

 9   Indeed, this is exactly what the Court recognized when it first denied GEO’s intergovernmental

10   immunity summary judgment motion. ECF No. 162 at 6 (noting that “private entities” like GEO

11   are not covered under Wash. Rev. Code § 49.46.010(3)(k) and remain on “equal footing”

12   regardless of whether they are dealing with the federal or state governments).

13          GEO likely ignores the proper comparators because it knew it would be unable to—and,

14   in fact, did not―present any evidence at trial of any private facilities in Washington that contract

15   with the State to provide civil detention services but do not pay the minimum wage. Instead, the

16   state witnesses testified regarding state run programs that have very different missions than

17   making a profit. Testimony of Sarah Sytsma, Trial Tr. 6/11/21, 12:19-23 (“We train our

18   incarcerated with job skills and we promote positive work ethic, meaning we provide training

19   programs, not only in technical skills but soft skills training as well.”); Testimony of Christina

20   Wells, Trial Tr. 6/11/21, 108:20-109:7, 110:20-111:11 (“Developmental Disabilities

21   Administration” houses “individuals that are diagnosed with an intellectual disability, so they

22   need help in their day-to-day care, washing, bathing, dressing, toothbrushing, cooking, those

23   kinds of things. . . . “[O]ur job is to train and make them as independent as possible[.]”).

24          In light of the obvious differences between the state programs and the NWIPC, GEO has

25   offered its own expired contract with the Department of Corrections as a comparator, the GEO-

26   DOC contract was never utilized by DOC and only authorized the detention of state inmates


       PLAINTIFF STATE OF WASHINGTON’S                   10               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Civil Rights Division
       MOTION FOR JUDGMENT AS A                                                800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                      Seattle, WA 98104
       DEFENSES                                                                       (206) 464-7744
           Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 12 of 14




 1   outside the State of Washington, where Washington’s MWA could never have applied.
 2   Testimony of Debra Eisen, Trial Tr. 6/10/21, 72:4-73:11, 83:10-12, 89:15-18, 104:11-22; ECF
 3   No. 312, ¶¶ 5-8 (Declaration of DOC Contracts Administrator). Nwazour, ECF No. 280 at 18
 4   (questioning whether an out-of-state contract is “sufficiently similar” for intergovernmental
 5   immunity purposes).
 6          To the extent that GEO quotes a footnote from a Ninth Circuit decision to argue that
 7   “federal contractors are treated the same as the federal government itself” for purposes of
 8   intergovernmental immunity, United States v. California, 921 F.3d 865, 882 n.7 (9th Cir. 2019),
 9   that proposition is expressly limited by the very holding of that case, which allowed neutral state
10   laws to apply to immigration detention facilities. It is also limited by the supporting citation,
11   Goodyear Atomic Corp. v. Miller, 486 U.S. 174, 181 (1988). In Goodyear, a “direct state
12   regulation” case, regulation of the federal contractor was deemed to be regulation of the federal
13   government directly because the contractor was performing a federal function within a federally
14   owned facility. 486 U.S. at 180-81 (contractor performed at a “federally owned nuclear
15   production facility”). That is certainly not the case here, where GEO alone owns the NWDC,
16   ECF No. 253-1 at 5 (RFA 1), and the MWA is not regulating any federal function.
17          In short, GEO has produced no evidence that would allow a jury to find in its favor on
18   intergovernmental immunity. Judgment should be entered against it as a matter of law and the
19   jury should not receive any instruction on this defense.
20                                       III.    CONCLUSION
21          GEO has failed to present sufficient evidence upon which the jury could find in its favor,
22   and the Court should grant judgment as a matter of law against it on the residential and
23   government-operated facility exemptions to the Minimum Wage Act, derivative sovereign
24   immunity, and intergovernmental immunity defenses.
25          DATED this 14th day of June 2021.
26


       PLAINTIFF STATE OF WASHINGTON’S                  11              ATTORNEY GENERAL OF WASHINGTON
                                                                                 Civil Rights Division
       MOTION FOR JUDGMENT AS A                                              800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                    Seattle, WA 98104
       DEFENSES                                                                     (206) 464-7744
       Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 13 of 14




 1                                     Respectfully submitted,
 2
                                       ROBERT W. FERGUSON
 3                                     Attorney General of Washington

 4                                     s/ Marsha Chien
                                       MARSHA CHIEN, WSBA No. 47020
 5                                     ANDREA BRENNEKE, WSBA No. 22027
                                       LANE POLOZOLA, WSBA No. 50138
 6                                     PATRICIO MARQUEZ, WSBA No. 47693
                                       Assistant Attorneys General
 7                                     Office of the Attorney General
                                       800 Fifth Avenue, Suite 2000
 8                                     Seattle, WA 98104
                                       (206) 464-7744
 9                                     marsha.chien@atg.wa.gov
                                       andrea.brenneke@atg.wa.gov
10                                     lane.polozola@atg.wa.gov
                                       patricio.marquez@atg.wa.gov
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     PLAINTIFF STATE OF WASHINGTON’S       12             ATTORNEY GENERAL OF WASHINGTON
                                                                   Civil Rights Division
     MOTION FOR JUDGMENT AS A                                  800 Fifth Avenue, Suite 2000
     MATTER OF LAW ON GEO’S                                        Seattle, WA 98104
     DEFENSES                                                         (206) 464-7744
          Case 3:17-cv-05806-RJB Document 481 Filed 06/14/21 Page 14 of 14




 1                                 CERTIFICATE OF SERVICE
 2          I hereby certify that the foregoing document was electronically filed with the United
 3   States District Court using the CM/ECF system. I certify that all participants in the case are
 4   registered CM/ECF users and that service will be accomplished by the CM/ECF system
 5

 6          Dated this 14th day of June 2021.
 7

 8                                               CAITILIN HALL
                                                 Legal Assistant
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


       PLAINTIFF STATE OF WASHINGTON’S                               ATTORNEY GENERAL OF WASHINGTON
                                                                              Civil Rights Division
       MOTION FOR JUDGMENT AS A                                           800 Fifth Avenue, Suite 2000
       MATTER OF LAW ON GEO’S                                                 Seattle, WA 98104
       DEFENSES                                                                  (206) 464-7744
